      Case 2:20-cv-02262-TLN-DB Document 42 Filed 03/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESTINY SHIPLEY,                                  No. 2:20-cv-2262 TLN DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    WHITNEY KULP, et al.,
15                       Defendants,
16

17          Plaintiff Destiney Shipley is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

19   February 8, 2021, defendants Hon. Tom M. Dyer, Judge of the Superior Court of California,

20   County of Yolo (Superior Court), Hon. Stephen L. Mock, Judge of the Superior Court of

21   California (Ret.), and Hon. Robert C. Fracchia, Judge of the Superior Court (Ret.), (“Judicial

22   defendants”), filed a motion to dismiss and noticed the motion for hearing before the undersigned

23   on March 12, 2021. (ECF No. 31.) However, on February 19, 2021, plaintiff filed a request to

24   voluntarily dismiss these defendants from this action. Plaintiff’s request will be granted.

25          The remaining defendants in this action also filed motions to dismiss and noticed those

26   motions for hearing on March 12, 2021. (ECF Nos. 32-34.) Pursuant to Local Rule 230(c)

27   plaintiff was to file an opposition or a statement of non-opposition to defendant’s motion “not less

28   ////
                                                       1
         Case 2:20-cv-02262-TLN-DB Document 42 Filed 03/04/21 Page 2 of 3


 1   than fourteen (14) days preceding the noticed . . . hearing date.” Plaintiff, however, has failed to

 2   file a timely opposition or statement of non-opposition.1

 3            The failure of a party to comply with the Local Rules or any order of the court “may be

 4   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

 5   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

 6   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

 7   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 8   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 9            In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

10   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

11   opportunity to oppose defendants’ motions.

12            Accordingly, IT IS HEREBY ORDERED that:

13            1. The March 12, 2021 hearing of defendants’ motions to dismiss (ECF Nos. 32, 33 & 34)

14   is continued to Friday, April 23, 2021, at 10:00 a.m., at the United States District Court, 501 I

15   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

16            2. On or before April 9, 2021, plaintiff shall file an opposition or statement of non-

17   opposition to defendants’ motions2;

18            3. Plaintiff’s February 19, 2021 request to voluntarily dismiss defendants Hon. Tom M.

19   Dyer, Judge of the Superior Court of California, County of Yolo (Superior Court), Hon. Stephen

20   L. Mock, Judge of the Superior Court of California (Ret.), and Hon. Robert C. Fracchia, Judge of
21   the Superior Court (Ret.), is granted and those defendants are dismissed from this action;

22
     1
23    On February 22, 2021, plaintiff filed a motion seeking further leave amend to include exhibits
     not previously filed. (ECF No. 40.) The filing of a motion for leave to amend does not relieve
24   plaintiff of the obligation to file an opposition or statement of non-opposition to defendants’
     motions to dismiss. Moreover, because plaintiff has already been granted leave to amend, the
25   undersigned intends to address plaintiff’s motion for further leave to amend in evaluating
26   defendants’ motions to dismiss.
     2
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
      Case 2:20-cv-02262-TLN-DB Document 42 Filed 03/04/21 Page 3 of 3


 1           4. The Judicial defendants’ February 8, 2021 motion to dismiss (ECF No. 31) is denied

 2   without prejudice as having been rendered moot; and

 3           5. Plaintiff is cautioned that the failure to timely comply with this order may result in the

 4   recommendation that this case be dismissed.

 5   Dated: March 3, 2021

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23
     DLB:6
24   DB/orders/orders.pro se/shipley2261.osc.cont.hrg

25

26
27

28
                                                        3
